                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 VINCENT E. SMITH,

                           Plaintiff,

 v.                                               Case No. 3:16-CV-913-NJR

 JOHN COE, WEXFORD HEALTH
 SOURCES, INC., STEVE DUNCAN,
 and PHIL MARTIN,

                           Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Vincent E. Smith, an inmate in the Illinois Department of Corrections,

filed this lawsuit in August 2016 pursuant to 42 U.S.C. § 1983 alleging Defendants

violated his constitutional rights (Doc. 1). His claims were tried to a jury in July 2019, and

the jury found in favor of Defendants. Judgment was entered on July 25, 2019 (Doc. 262).

       Now pending before the Court is the Bill of Costs filed by Defendants John Coe

and Wexford Health Sources, Inc., on August 7, 2019, seeking a total of $1,191.62

(Doc. 265), and the Bill of Costs filed by Defendants Steve Duncan and Phil Martin on

August 16, 2019, seeking a total of $1,093.45 (Doc. 270). On October 1, 2019, Smith filed

timely objections to both Bills of Costs (Doc. 275). Smith asserts he should not be required

to pay the costs, as he was permitted to proceed in forma pauperis, he remains incarcerated

and has no income, and he won injunctive relief and went to trial, demonstrating his

claims were not frivolous or malicious.

       Federal Rule of Civil Procedure 54(d)(1) provides that “costs—other than

                                        Page 1 of 3
attorney’s fees—should be allowed to the prevailing party” unless a federal statute, the

Federal Rules of Civil Procedure, or a court order provides otherwise. “The rule provides

a presumption that the losing party will pay costs but grants the court discretion to direct

otherwise.” Rivera v. City of Chicago, 469 F.3d 631, 634 (7th Cir. 2006).

       The denial of costs may be warranted, however, if the losing party is indigent and

has no ability to pay. Id.; see also Mother and Father v. Cassidy, 338 F.3d 704, 708 (7th Cir.

2003). To deny a bill of costs on the grounds of indigence, “the district court must make

a threshold factual finding that the losing party is ‘incapable of paying the court imposed

costs at this time or in the future.’” Id. at 635 (quoting McGill v. Faulkner, 18 F.3d 456, 459

(7th Cir. 1994)). “The burden is on the losing party to provide the district court with

sufficient documentation to support such a finding.” Id. (internal quotations omitted).

Next, the district court “should consider the amount of costs, the good faith of the losing

party, and the closeness and difficulty of the issues raised by a case when using its

discretion to deny costs.” Id.

       Here, Smith was granted pauper status when this action commenced, and he has

been continuously incarcerated throughout the course of this litigation. Accordingly, the

Court finds that Smith is incapable of paying Defendants’ costs at this time. Furthermore,

given his expected release date of March 4, 2027, 1 the Court finds that Smith is incapable

of paying the costs at any time in the near future.

       Turning to the amount of the costs, Defendants seek a total of $2,285.07. That sum,



1 See IDOC Inmate Locator, https://www2.illinois.gov/idoc/Offender/pages/inmatesearch.aspx (last
visited April 13, 2020).


                                         Page 2 of 3
while not astronomical, is quite substantial to a prisoner proceeding in forma pauperis.

Furthermore, Smith filed this case in good faith as evidenced by the Court’s award of

injunctive relief in the form of a consultation with an offsite neurologist and the fact that

the case culminated in a three-day jury trial. While the jury ultimately found in favor of

Defendants, the issues were close enough that the jury reasonably could have found for

Smith.

         For these reasons, the Court finds that Defendants’ Bills of Costs should be denied.

Plaintiff Vincent Smith’s objection (Doc. 275) is SUSTAINED. Defendants’ Bills of Costs

(Docs. 265, 270) are DENIED.


         IT IS SO ORDERED.

         DATED: April 14, 2020


                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                         Page 3 of 3
